DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are present for examination. Claims 1, 8, 10, 15 and 18 are the independent claims.
Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed December 4, 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiozawa (US 6,391,686).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-10, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozawa (US 6,391,686).
Regarding claim 1, Shiozawa discloses a system for applying materials to components (i.e. substrate 40 with plurality of spaces; see Fig. 1) , the system comprising a tool operable for transferring a portion of a material (14) from a supply of the material (i.e. supply of roll 1c material) to a component, wherein the tool includes a first portion configured for cutting along only a single side edge (i.e. 22 cut only one edge at 24) of the portion of the material and a second portion (28, 30) configured for tamping, pressing, or pushing against the portion of the material to cause remaining uncut side edges  of the 
Regarding claim 5, Shiozawa discloses the system of claim 1, wherein the second portion has a convexly curved (i.e. convexly portion of 28 and 30; see Figs. 1 and 3) outer surface.  
Regarding claim 6, Shiozawa discloses the system of claim 1, further comprising: one or more alignment members (26 and 28) configured to help align the portion of the material with the tool and the component (i.e. component spaces of substrate 40) and to help inhibit lifting of the component when removing a liner (16) from the portion of the material that has been transferred to the component (40).  
Regarding claim 7, Shiozawa discloses the system of claim 1, wherein: the tool comprises a die having a shape including corners (i.e. corners of 30); and the system further comprises retractable pins (28) each of which is adjacent one of the corners of the die (30) and configured to help guide the portion of the material into position relative to the tool and the component.  
Regarding claim 9, Shiozawa discloses the system of claim 1, wherein: the system further comprises a supply (i.e. supply of material from 10; se Fig. 1) of the material including a carrier liner (16) along a surface of the material (14), and the tool is operable for transferring the portion of the material from the carrier liner (16) of the supply to the component (i.e. substrate 40) and thereafter for removing the carrier liner (16; see Fig. 1) from the portion of the material when the tool is moved relatively away from the portion of the material transferred to the component (substrate 40); and  the supply of the material comprises a supply reel or roll (10; see Fig. 1), the system further includes a take-up reel or roll, and the tool (22, 28, 30; see Fig. 1) is between the supply reel or roll (10) and the take-up reel or roll (12); and  the supply of material comprises one or more thermal interface materials (i.e. material 14 heat pressed material by 30; Col. 7, lines 9-10); and the components comprise substrates (40 with plurality of component spaces).  
Regarding claim 10, Shiozawa discloses a system for applying materials to components (i.e. substrate with plurality of component spaces), the system comprising a tool operable for transferring a portion of a material from a supply of the material to a component (substrate), wherein the tool (22, 28, 30) comprises a die having a shape including corners (i.e. corners of 22 and 30), and the system further comprises retractable pins (28) each of which is adjacent one of the corners of the die (30) and 
Regarding claim 13, Shiozawa discloses the system of claim 10, wherein the tool comprises the die having the shape including the corners (i.e. corners of 30), and wherein the system includes: retractable pins (28) each of which is adjacent one of the corners of the die (30) and configured to help align the portion of the material with the tool and the component and  to help inhibit lifting of the component when removing a liner (16) from the portion of the material that has been transferred to the component (see Figs. 1 and 3).  
Regarding claim 16, Shiozawa discloses the system of claim 10, wherein the system includes retractable pins (28; see Figs. 1 and 3), which are configured to help inhibit lifting of the component when removing a liner (16) from the portion of the material by raising the tool relatively away from the portion of the material transferred to the component.  
Regarding claim 17, Shiozawa discloses the system of claim 10, wherein: the system further comprises a supply of the material including a carrier liner (16) along a surface of the material, and wherein the tool is operable for transferring the portion of the material (14) from the carrier liner (16) of the supply to the component (40) and thereafter for removing the carrier liner (16) from the portion of the material when the tool is moved relatively away from the portion of the material transferred to the component (40; see Figs. 5 and 3); and  the supply of the material comprises a supply reel or roll (10; see Fig. 1), the system further includes a take-up reel or roll (12), and the tool (22, 28, 30) is between the supply reel or roll and the take-up reel or roll; and  the supply of material comprises one or more thermal interface materials(i.e. material 14 heat pressed material by 30; Col. 7, lines 9-10); and the components comprise substrates (40 with plurality of component spaces).  
Regarding claim 18, Shiozawa discloses the method for applying materials to components (i.e. substrate 40 with plurality of component spaces), the method comprising transferring a portion of a material (14) from a supply (10) of the material to a component, which includes one or more of: cutting (i.e. by cutter 22) along only a single side edge (i.e. single cut by 22) of the portion of the material and tamping, pressing, or pushing against the portion of the material to cause remaining uncut side edges (i.e. 
Regarding claim 20, Shiozawa discloses the method of claim 18, wherein the method includes using a blade die (22; see Fig. 1) to cut along only the single side edge of the portion of the material (14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa in view of Komyoji (US 2002/0050061).
Regarding claim 2, Shiozawa discloses the system of claim 1, wherein: the first portion of the tool comprises a blade (22; see Fig. 1) configured for cutting along only the single side edge of the portion of the material (14); and the second portion (30,28) for tamping, downwardly against the portion of the material to cause the remaining uncut side edges (i.e. the sides edges of 14 are uncut) of the portion of the material attached to the supply of the material to be torn, severed, detached, or separated from the supply of the material.  
Regarding claim 3, Shiozawa discloses the system of claim 1, wherein: the tool comprises a blade die having the first portion (22; see Fig. 1) configured for cutting along only the single side edge of the portion of the material (14); and  the second portion (28,30) for mitigating air entrapment and for removing air pockets or  bubbles from the portion of material when the material is tamped, pressed, or pushed downwardly against the portion of the material and causes the remaining uncut side edges of the 
Regarding claim 4, Shiozawa discloses the system of claim 1, wherein the second portion (30) for squeezing or forcing bubbles or air pockets out of the portion of the material when the foam is tamped, pressed, or pushed against the portion of the material and causes the uncut sides of the portion of the material (14) attached to the supply of the material to be torn, severed, detached, or separated from the supply of the material.  
Regarding claim 11, Shiozawa discloses system of claim 10, wherein the tool comprises: a blade (22; see Fig. 1) configured for cutting along only one side edge (i.e. one side edge at 24) of the portion of the material (14)l; and a portion (28,30) configured for tamping, pressing, or pushing downwardly against the portion of the material to cause remaining uncut side edges of the portion of the material (14) attached to the supply of the material to be torn, severed, detached, or separated from the supply of the material.  
Regarding claim 12, Shiozawa discloses system of claim 11, wherein the portion (28, 30; see Fig. 1) is configured for mitigating air entrapment and for removing air pockets or bubbles from the portion of material when the resilient material is tamped, pressed, or pushed against the portion of the material and causes the uncut sides of the portion of the material (14) attached to the supply of the material to be torn, severed, detached, or separated from the supply of the material.  
Regarding claim 19, Shiozawa discloses the method of claim 18, wherein: cutting along only a single side edge (i.e. single cut by 22 to form single side edge) of the portion of the material comprises using a blade die (22) to cut along only the single side edge of the portion of the material; and  tamping, pressing, or pushing against the portion of the material comprises using a structure material (30) to tamp, press, or push downwardly against the portion of the material to cause the remaining uncut side edges of the portion of the material attached to the supply of the material to be torn, severed, detached, or separated from the supply of the material.  
Regarding claims 2-4, 11, 12 and 19, Shozawa is silent as to disclose “the second portion comprises foam” or “a resilient material”. Komyoji teaches, in [0224], a presser application formed from foam or rubber (notes: rubber is known as an elastic, springy or resilient material for pressing onto a .

Allowable Subject Matter
Claims 8 and 15 are allowed. Claim 8 and 15 are independent claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 14, and where the system includes a thermoelectric module for reducing temperature of the portion of the material before the portion of the material is applied to the component.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729